

115 HR 1958 IH: Protecting Americans from Credit Entanglements Act of 2017
U.S. House of Representatives
2017-04-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1958IN THE HOUSE OF REPRESENTATIVESApril 5, 2017Mr. Sherman (for himself and Mr. Royce of California) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Truth in Lending Act to include retrofit loans such as property assessed clean energy
			 loans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Americans from Credit Entanglements Act of 2017 or the PACE Act of 2017. 2.Real property retrofit loans (a)In generalSection 103 of the Truth in Lending Act (15 U.S.C. 1602) is amended—
 (1)in subsection (g), in the last sentence, by inserting and a person who lends money to consumers for real property retrofit loans before for purposes; (2)by redesignating subsection (cc) (relating to definitions relating to mortgage origination and residential mortgage loans) and (dd) as subsections (dd) and (ee), respectively; and
 (3)adding at the end the following:  (ff)The term consumer credit transaction includes a real property retrofit loan extended to a consumer.
 (gg)The term real property retrofit loan means a financing instrument— (1)secured by an interest in real property;
 (2)that is repayable in installments through payments made concurrently with the payment of property taxes on the real property; and
 (3)that is used to finance real property retrofits, including property assessed clean energy loans for the purposes of energy efficiency upgrades, renewable energy installations, windproofing or seismic retrofits, water conservation upgrades, septic tanks, or other similar real property improvements or retrofits to a particular parcel of property..
 (b)Real property retrofit loan disclosureSection 128 of the Truth in Lending Act (15 U.S.C. 1638) is amended by adding at the end the following:
				
 (g)Real property retrofit loan disclosureAt the time of application for a real property retrofit loan, the creditor shall disclose that the real property retrofit loan will result in a lien on the real property securing the loan.
			